Case 1:19-cv-01209-REB-KMT Document 39 Filed 08/07/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No 19-cv-1209-REB-KMT

  ELIZABETH LUPIA,

         Plaintiff,

  v.

  MEDICREDIT, INC.,

         Defendant.


                                        FINAL JUDGMENT


         In accordance with the orders filed during the pendency of this case, and

  pursuant to Fed. R. Civ. P. 58(a), the following Final Judgment is hereby entered.

         Pursuant to the Order for Judgment [ECF 38] entered by United States District

  Judge Robert E. Blackburn on August 6, 2020, it is

         ORDERED that, in accordance with the Court’s Order Re: Cross-Motions for

  Summary Judgment [ECF 30], ¶ 4 at 21, judgment is entered on behalf of plaintiff,

  Elizabeth Lupia, and against defendant, Medicredit, Inc., on Counts I and II insofar as

  those claims are premised on the May 8 phone call. It is

         FURTHER ORDERED that, in accordance with the Court’s Order Re: Cross-

  Motions for Summary Judgment [ECF 30], ¶ 5 at 21, judgment with prejudice is entered

  on behalf of defendant, Medicredit, Inc., and against plaintiff, Elizabeth Lupia, as to

  Count I and II insofar as those claims are premised on the May 16 letter, and as to

  Counts III and IV in their entirety. It is
Case 1:19-cv-01209-REB-KMT Document 39 Filed 08/07/20 USDC Colorado Page 2 of 2




          FURTHER ORDERED that Ms. Lupia is awarded $1,000 in damages as

  stipulated by the parties in their Stipulation as to the Amount of Damages with Respect

  to the Claims on Which the Court Granted Plaintiff Summary Judgment [ECF 37-1]. It is

          FURTHER ORDERED that post-judgment interest shall accrue at the rate of 0.13

  percent from the date of judgment. It is

          FURTHER ORDERED that plaintiff is awarded her costs, to be taxed by the clerk

  in the time and manner required under Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR

  54.1.

          This case will be closed.

          DATED August 7, 2020, at Denver, Colorado.

                                             FOR THE COURT:

                                             Jeffrey P. Colwell, Clerk

                                             By:    s/L.Roberson
                                                    L. Roberson
                                                    Deputy Clerk
